Citation Nr: 0003214	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an effective date prior to September 25, 
1995, for the grant of service connection for mitral valve 
disease.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to April 
1944.  

This appeal arises from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for heart disease.  

The Board of Veterans' Appeals (Board) remanded the claim for 
service connection for heart disease to the RO in July 1997.  
In October 1999, the RO granted service connection for mitral 
valve disease, rated 10 percent disabling under Diagnostic 
Code (DC) 7099-7000, effective September 25, 1995.  In 
November 1999 the veteran's attorney filed a notice of 
disagreement with the effective date of the award of service 
connection for mitral valve disease.  The RO issued a 
statement of the case in December 1999 which addressed the 
issue of entitlement to an effective date prior to September 
25, 1995, for the grant of service connection for mitral 
valve disease.


REMAND

The veteran's service-connected post-traumatic stress 
disorder (PTSD) has been rated as 100 percent disabling since 
March 1993.

A VA physician, in October 1997, stated that the veteran's 
PTSD was playing a major and dramatic role in causing the 
veteran's coronary artery disease.

In September 1998 a VA physician stated that the veteran's 
cardiovascular disease was probably not causally related to 
his psychiatric disorder and that it did not seem possible to 
determine whether or not his cardiovascular disability was 
aggravated by his psychiatric disorder.

The veteran's home health care nurse wrote in October 1998 
that the veteran's PTSD was manifested by daily panic attacks 
which caused him uncontrolled angina.

A December 1998 letter from the veteran's primary physician, 
Alan Kelly, M.D., stated that the veteran's PTSD definitely 
worsened his angina.

In April 1999 Henry DeMots, M.D., Professor of Medicine in 
the Division of Cardiology at Oregon Health Sciences 
University, stated that the veteran had mitral regurgitation 
in 1943 while in the service and that the process had 
gradually worsened through the years to the point where it 
had become life threatening and had participated along with 
his coronary artery disease to left ventricular dysfunction 
and cardiac failure.  Dr. DeMots also stated that some of the 
veteran's cardiac disease was related to coronary artery 
disease which he would not attribute to the veteran's war 
experiences or to the resulting PTSD.

In October 1999, the RO granted service connection for mitral 
valve disease, rated 10 percent disabling under DC 7099-7000, 
effective September 25, 1995.  In this rating decision, the 
RO stated the following:

Since the disability at issue does not have 
its own evaluation criteria assigned in VA 
regulations, a closely related disease or 
injury was used for this purpose.  An 
evaluation of 10 percent is granted for an 
identifiable valvular lesion.  A higher 
evaluation of 30 percent is not warranted 
unless evidence shows a recent episode of 
rheumatic fever involving the heart, or for 
diastolic murmur with characteristic EKG 
manifestations or enlarged heart.

In this rating decision, the RO listed bradycardia syncope 
episode with history of coronary artery disease as a 
nonservice-connected condition.  In a statement of the case 
dated in October 1999, the RO informed the veteran that 
service connection for heart disease continued to be denied; 
the RO stated that there was no evidence to establish that 
the veteran's initial syncopal episode during service was 
caused by a heart disease existing at that time.

In a letter dated later in October 1999, the veteran's 
attorney stated that the veteran contended that his syncopal 
episodes were directly related to his war experience and his 
service-connected psychiatric disorder.

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  The RO, in its October 1999 rating decision, 
failed to addressed the new criteria and the rating assigned 
for the valvular heart disease was clearly based on criteria 
in effect prior to January 12, 1998.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Following a review of the entire claims 
folder, it is the opinion of the Board that the revised 
rating criteria are more favorable to the veteran and should 
have been applied by the RO.

DC 7000 was retitled "valvular heart disease," and the 
rating criteria incorporate objective measurements of the 
level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  In accordance with the revised criteria for DC 
7000, a 10 percent rating is warranted for valvular heart 
disease where a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is warranted where there is a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.

METs are measured by means of a treadmill test.  However, it 
is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 62 Fed. Reg. at 65,211; see also 
38 C.F.R. § 4.104, Note 2 (1998).

The issue which had been developed and certified on appeal 
was entitlement to service connection for heart disease.  
Service connection has been granted for mitral valve disease.  
Valvular heart disease is listed in the Schedule for Rating 
Disabilities under Diseases of the Heart.  The veteran's 
attorney has indicated that the veteran seeks service 
connection for syncopal episodes.  As noted above, syncope is 
rated as a manifestation of valvular heart disease.  Thus, it 
would appear that service connection has been established for 
syncopal episodes, which is the condition which the veteran's 
attorney specified in his letter of October 1999 as the 
condition for which the veteran was seeking service 
connection.  Accordingly, this issue, when the veteran's 
valvular heart disease is properly rated by the RO, may be 
rendered moot.

In November 1999 the veteran's attorney filed a notice of 
disagreement with the effective date of the award of service 
connection for mitral valve disease.  The RO issued a 
statement of the case in December 1999 which addressed the 
issue of entitlement to an effective date prior to September 
25, 1995, for the grant of service connection for mitral 
valve disease.  In this document, the RO stated that the vet-
eran did not file a claim for service connection for a heart 
condition within one year following discharge from active 
military service.  The RO held that a statement received on 
September 25, 1995, was the veteran's initial claim of 
entitlement to service connection for a heart condition.

The claims folder contains documents which reflect that the 
veteran was separated from the service in April 1944 and that 
he submitted an application for compensation to VA that same 
month.  He listed the following diseases or injuries for 
which he was claiming service connection:  nervousness, 
cardiac condition, and injury to the left arm.

An April 1944 rating decision granted service connection for 
psychoneurosis, anxiety type, evaluated as 50 percent 
disabling.  In February 1945 the veteran was sent an Award of 
Disability Compensation or Pension.  It notified the veteran 
that a disability of the nervous system had been incurred or 
aggravated during his war service.  The phrase "It has been 
determined that service connection was not shown for the 
following conditions" was typed through and no disabilities 
were listed under that heading.

Thus, it appears that the veteran did file a claim for a 
heart condition at the time of his separation from the 
service in April 1944.  Once a veteran files a claim, the 
claim remains open and pending until final action is taken by 
the RO.  See Meeks v. Brown, 5 Vet. App. 284, 287 (1993).  
The question in the case is at what date did entitlement to 
service connection for mitral valve disease arise.  The RO 
has not yet addressed this question.

The Court of Veterans Appeals has held that, when the Board 
identifies, in the course of its appellate review, a matter 
that has not been addressed, in the first instance, by the 
RO, the Board must consider whether the appellant has had 
adequate notice of the need to submit evidence or argument on 
that matter, and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
would be prejudiced by the Board's going forward to a final 
decision on that issue.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should take appropriate steps to 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment received 
from all VA and non-VA health care 
providers for his service-connected 
psychiatric disorder and heart disease in 
the recent past.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should arrange for a special VA 
cardiology examination to determine the 
current extent of the veteran's service-
connected mitral valve disease and to 
obtain information which will provide for 
its evaluation under the new rating 
criteria for cardiovascular disorders.  All 
indicated testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The examining phy-
sician should be provided with a copy of 
the new rating criteria for valvular heart 
disease, effective on January 12, 1998.  
The examiners must indicate the level of 
metabolic equivalent (MET) that the veteran 
is capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness or syncope.  The claims folder 
should be reviewed by the examiner.  
Following examination of the veteran and 
review of the claims folder, the physician 
should comment as to the following:  

(a)  Is it possible to dissociate the 
cardiac impairment resulting from valvular 
heart disease from the impairment resulting 
from coronary artery disease or other 
cardiac pathology? 

(b)  Does the service-connected PTSD or 
valvular heart disease aggravate the 
coronary artery disease; if yes, what is 
the specific degree of increase in 
disability of the coronary artery disease 
caused by the service-connected PTSD and/or 
valvular heart disease?

3.  After undertaking this development, the 
RO should review the veteran's claims, to 
include consideration of both old and new 
rating criteria for cardiovascular dis-
orders, as well as the fact that the 
veteran filed a claim for service 
connection for a cardiac condition in 1944.  
If any benefit sought on appeal is not 
granted, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

